Citation Nr: 1432536	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-04 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral Achilles tendonitis. 

2.  Entitlement to an initial compensable rating for thoracolumbar spine strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel





INTRODUCTION

The Veteran served on active duty from December 1997 to April 1998 and from November 2004 to January 2006.  Additionally, the Veteran was called to active duty during the pendency of this appeal from June 2008 to June 2010 and from June 2011 to June 2014.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland and a January 2008 rating decision by the VA RO in Philadelphia, Pennsylvania.

The appeal is remanded to the RO. 

REMAND

The Veteran was recalled to active duty on several occasions during the pendency of the appeal.  She was scheduled for videoconference hearings on several different occasions.  In November 2009, the Veteran was advised that she was scheduled for a hearing before the Board in December 2009.  However, in a December 2009 Report of Contact, it was noted that the Veteran was unable to attend the hearing due to her active duty service and she requested that the hearing be rescheduled.  In December 2009, an Acting Veterans Law Judge ruled on the Veteran's motion to reschedule the December 2009 videoconference hearing and found that good cause had been shown for the Veteran's failure to appear for the hearing and for failing to provide a timely request for a new hearing date.  The videoconference hearing was thereafter rescheduled in March 2010.   However, as the Veteran was still on active duty at the time of the rescheduled March 2010 videoconference hearing, a February 2010 Report of Contact indicates that the Veteran stated that she would be out of town at the time of such hearing, and she again requested that the hearing be rescheduled for a date after August 2010.  In January 2012, the Veteran was notified that the hearing was rescheduled for February 2012.  The Veteran submitted a statement in February 2012 and indicated that she was unable to attend the hearing because she was still serving on active duty.  A copy of her active duty orders were submitted with the request.  In an August 2012 ruling, a Veterans Law Judge ruled on the Veteran's motion to reschedule the February 2012 hearing and found that good cause had been shown for the Veteran's failure to appear for the hearing and for failing to provide a timely request for a new hearing date.  In December 2013, the Veteran was notified that the hearing was rescheduled for January 2014.  In January and June 2014 statements, the Veteran's representative indicated that the Veteran was still serving on active duty until June 11, 2014, and requested that the hearing be rescheduled.   

To date, the Veteran has not been afforded the opportunity to testify at a videoconference hearing before the Board.  Accordingly, a remand is required in order to afford the Veteran the opportunity to present testimony before the Board.  38 C.F.R. § 20.717 (2013).  

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a hearing before the Board via videoconferencing, according to the date of her August 2009 request for such a hearing.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

